Citation Nr: 0431041	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss, 
right ear.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right shoulder, with traumatic 
arthritis, tendinitis and bursitis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
increased disability ratings for his service-connected right 
ear hearing loss and residuals of a shell fragment wound to 
the right shoulder, with traumatic arthritis, tendinitis and 
bursitis.  The veteran filed a timely appeal to these adverse 
determinations.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003). 

The Board notes that in correspondence received by VA in July 
2003, the veteran raised the issues of entitlement to service 
connection for post-traumatic stress disorder on a new and 
material evidence basis, service connection for residuals of 
Bell's palsy, to include continuous headaches, service 
connection for a back disorder, service connection for 
residuals of a stroke, and an increased rating for tinnitus.  
The Board observes that he also raised the issue of 
entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.  As these 6 issues have not been developed or 
certified for appellate review, they are hereby referred to 
the RO for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the veteran's claims file indicates 
that the claims for a compensable rating for hearing loss, 
right ear and an increased rating for residuals of a shell 
fragment wound to the right shoulder, with traumatic 
arthritis, tendinitis and bursitis, currently evaluated as 30 
percent disabling, require additional development prior to 
Board adjudication.  

First, the Board notes that in correspondence received by the 
Board in July 2003, the veteran requested "that [service 
connection for] left ear hearing loss be granted."  As the 
issue of the veteran's entitlement to service connection for 
left ear hearing loss was previously denied by the RO in a 
rating decision dated in February 1999, and this denial was 
not timely appealed by the veteran, the Board construes the 
veteran's statement as a claim to reopen his previously-
denied claim for service connection for left ear hearing 
loss.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 
20.1103 (2003).

The Board further observes that the disposition of this claim 
could affect the veteran's claim for a compensable rating for 
hearing loss, right ear, as disability ratings for hearing 
loss vary depending upon, among other things, whether the 
service-connected disability is unilateral or bilateral.  See 
38 C.F.R. § 4.85(f) (2003).  Therefore, as the disability 
rating assigned for the veteran's service-connected right ear 
hearing loss could be affected, perhaps greatly, by the 
outcome of the unadjudicated claim to reopen the claim for 
service connection for left ear hearing loss, the Board finds 
that the two issues are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered).  Thus, the 
issue of the veteran's entitlement to an increased rating for 
right ear hearing loss, currently evaluated as noncompensably 
(zero percent) disabling, cannot be adjudicated by the Board 
at present, and must be REMANDED to the RO for consideration 
following action on the veteran's claim to reopen the claim 
for service connection for left ear hearing loss.

Second, the Board observes that the veteran has recently 
submitted written arguments alleging worsening of his 
service-connected residuals of a shell fragment wound to the 
right shoulder, with traumatic arthritis, tendinitis and 
bursitis.  However, it appears that the most recent VA 
examination of this disability was conducted in May 1999, 
some 5 years ago (a more recent examination by a private 
physician was conducted in April 2001).  In any case, the 
Board finds that a current VA examination is required in 
order to accurately assess the current level of disability 
caused by the veteran's service-connected right shoulder 
disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.)

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development with respect to the issue on appeal in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and severity of his residuals 
of a shell fragment wound to the right 
shoulder, with traumatic arthritis, 
tendinitis and bursitis.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any and all tests deemed 
necessary by the examiner for a full 
evaluation should be accomplished.  The 
examiner should identify all affected 
muscles, nerves, and orthopedic 
impairment due to the veteran's service-
connected right shoulder disability, and 
indicate the nature and degree of such 
impairment.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
or pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  

2.  The RO should adjudicate the issue of 
whether new and material evidence 
sufficient to reopen the veteran's claim 
for service connection for left ear 
hearing loss has been received, and, in 
light of the determination of this claim, 
readjudicate the issues of the veteran's 
entitlement to a compensable rating for 
hearing loss, right ear, and an increased 
rating for residuals of a shell fragment 
wound to the right shoulder, with 
traumatic arthritis, tendinitis and 
bursitis, currently evaluated as 30 
percent disabling, with due consideration 
given to any new evidence received since 
the time of the most recent February 2003 
SOC issued for these claims.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




